                        Case 3:20-cv-00029-DHB-BKE Document 14 Filed 05/18/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  RAKEIM JAQUIN HILLSMAN,

                                             Plaintiff
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 320-029

                  WHEELER CORRECTIONAL FACILITY; CORE CIVIC;
                  VANCE LAUGHIN; PITTMAN HERMAN; GABNALLE
                  GRIE; and JENNY WILLIAM,

                                            Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated May 18, 2020, the Magistrate Judge's Report and Recommendation

                    is hereby ADOPTED as the Court's opinion; therefore, this case is DISMISSED without prejudice.

                    This case stands CLOSED.




            05/18/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
